DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-2, 7-8, 13, 48-49, 52-53, 58-59, 71 and 73-75 drawn to methods of inhibiting a function of decreasing stability of a Treg using an inhibitor of NRP1:semaphorin axis, classified in A61K 39/00.
Claims 95-96 and 111, drawn to method of enhancing the efficacy of a vaccine by inhibiting NRP1:semaphorin axis, classified in A61K38/00.
The inventions are independent or distinct, each from the other because:
Inventions I-II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different end results.  For example, the invention of Group I results in an inhibition/treatment whereas the invention of Group II results in enhancing the efficacy of a vaccine.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification; 
 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) the prior art applicable to one invention would not likely be applicable toanother invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 
Additionally, there is a serious search burden in examining both groups because of the group I is solely administering the inhibitor whereas group II uses the inhibitor to enhance the efficacy of a vaccine (which is a second component).  Furthermore, there is a serious search burden in examining all of the inhibitors because the inhibitors listed above are each composed of different units (amino acids vs. nucleotides vs. elements).  For example, the antibodies are composed of a specific sequence of amino acid residues which are patentable distinct from the amino acid sequence of the proteins/peptides.  The compounds which contain nucleotides are composed of a different sequences of nucleotides.  The compound which are composed of elements (such as carbohydrates, lipids, small organic molecules, etc) have different structures. Examining these multitude of patetnably distinct sequences/structures would be a serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
Upon the election of either Group I or Group II, the following election of species applies:
This application contains claims directed to the following patentably distinct species:
Applicant is required to elect a single disease.
Applicant is required to elect a single type of inhibitor from:
i- antibodies to Nrp1
ii- antibodies to semaphorin
iii- peptides/peptidomimetics

v- carbohydrates/lipids
vi- siRNA
vii- dsRNA
viii-antisens
ix- ribozymes
x-RNA polyermase III transcribed DNA
xi- aptamer nucleic acid sequences
xii-polypeptides
xiii-peptide nucleic acids
xiv- small organic molecules (specified my name or structure)
xv- small inorganic molecules (specified by name or structure).

 The species are independent or distinct because (1) each disease has a different etiology and (2) each inhibitor has a patentably distinct structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 48 and 95 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification; 
 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) the prior art applicable to one invention would not likely be applicable toanother invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 
There is a serious search burden in examining all of the inhibitors because the inhibitors listed above are each composed of different units (amino acids vs. nucleotides vs. elements).  For example, the antibodies are composed of a specific sequence of amino acid residues which are patentable distinct from the amino acid sequence of the proteins/peptides.  The compounds which contain nucleotides are composed of a different sequences of nucleotides.  The compound which are composed of elements (such as carbohydrates, lipids, small organic molecules, etc) have different structures. Examining these multitude of patetnably distinct sequences/structures would be a serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643